Order entered September 21, 2020




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00552-CV

                   WWLC INVESTMENT, L.P., Appellant

                                      V.

                          SORAB MIRAKI, Appellee

              On Appeal from the 471st Judicial District Court
                           Collin County, Texas
                Trial Court Cause No. NO. 471-06552-2019

                                   ORDER

      Before the Court is appellant’s September 18, 2020 motion for an extension

of time to file its brief on the merits. We GRANT the motion and extend the time

to October 14, 2020.


                                           /s/   BILL WHITEHILL
                                                 JUSTICE